COLLECTION AGENCIES SUBJECT TO U.C.C.C. Persons, including collection agencies, who are assigned debts subject to the Oklahoma Uniform Consumer Credit Code, are subject to the provisions of the Oklahoma Uniform Consumer Credit Code, and specifically, Sections 3-502, 6-201, 6-202, and 6-203.  This is to acknowledge receipt of your letter wherein you ask, in effect, if a collection agency takes assignments for debts that are subject to the Oklahoma Uniform Consumer Credit Code, should the assignee of these debts be subject to Sections 12A O.S. 3-502 [12A-3-502], 12A O.S. 6-201 [12A-6-201], 12A O.S. 6-202 [12A-6-202], and 12A O.S. 6-203? These sections will not be set out in detail; they provide, generally, that a person who takes assignments of debts covered under the Oklahoma Uniform Consumer Credit Code and attempts to collect them has to meet the requirements of these statutes. You state in your letter that when the collection agencies bring civil actions to collect these debts, they allege that they are the assignees of the original creditors, and that they are the real parties in interest.  In Opinion 75-227, this Office held that a collection agency is not subject to the Oklahoma Uniform Consumer Credit Code unless the debts are actually assigned to them. The converse of this is that if the debts are assigned to the collection agencies, then the collection agencies would be subject to the Oklahoma Uniform Consumer Credit Code, and specifically to the above-cited sections.  It is, therefore, the opinion of this office that your inquiry be answered as follows: Persons, including collection agencies, who are assigned debts subject to the Oklahoma Uniform Consumer Credit Code, are subject to the provisions of the Oklahoma Uniform Consumer Credit Code, and specifically, Sections 12A O.S. 3-502 [12A-3-502], 12A O.S. 6-201 [12A-6-201], 12A O.S. 6-202 [12A-6-202], and 12A O.S. 6-203 [12A-6-203].  (Todd Markum)